      Case 1:19-cr-02058-SMJ    ECF No. 113    filed 03/30/20   PageID.337 Page 1 of 13



 1   William D. Hyslop
 2   United States Attorney
     Eastern District of Washington
 3   Patrick J. Cashman
 4   Assistant United States Attorney
     Post Office Box 1494
 5   Spokane, WA 99210-1494
 6   Telephone: (509) 353-2767
 7
                        UNITED STATES DISTRICT COURT
 8                 FOR THE EASTERN DISTRICT OF WASHINGTON
 9
10   UNITED STATES OF AMERICA,
11                                                 1:19-CR-02058-SMJ-4
12                            Plaintiff,
                                                   United States’ Response to
13                v.                               Defendant’s Motion for Severance
14
     JUANITA RAMIREZ,
15
16                            Defendant.
17
           Plaintiff, United States of America, by and through William D. Hyslop,
18
     United States Attorney, for the Eastern District of Washington, and Patrick J.
19
     Cashman, Assistant United States Attorney for the Eastern District of Washington,
20
     respectfully submits the following response to Defendant’s Motion to Suppress
21
22   Statements and Evidence Stemming from Search Warrant. (ECF No. 100).

23                                   I.    Introduction
24         The Defendant, Juanita Ramirez, argues the statement she made to a
25   Detective Tucker of the Yakima County Sheriff’s Office (YSO) on August 1,
26   2019, was taken in violation of her constitutional rights because the attorney whose
27   presence she requested may have had a conflict of interest. The United States
28   contends first, the Defendant knowingly, intentionally, and voluntarily waived her


     United States’ Response to Defendant’s Motion for Suppression – 1
         Case 1:19-cr-02058-SMJ   ECF No. 113    filed 03/30/20   PageID.338 Page 2 of 13



 1   rights pursuant to Miranda v. Arizona, second, there was no government
 2   misconduct warranting suppression, and third, assuming arguendo her attorney a
 3   conflict of interest, the Defendant waived it. Defendant’s Motion to Suppress
 4   should be denied and any evidence obtained as a result of Defendant’s statement is
 5   fully admissible.
 6
                                  II.    Factual Background
 7
             On July 31, 2019, at approximately 12:04 a.m., YSO deputies were
 8
     dispatched to the address of 171 N. Outlook Road in reference to a robbery that
 9
     just occurred. The deputies were advised that the victim was just robbed and
10
11   beaten at gun point prior to his car being taken. Upon arriving on scene, the

12   deputies observed severe swelling to his mouth and face as well as fresh cuts to his
13   right and left hands.
14           While speaking with the victim, he identified the initial perpetrators as two
15   males as “Grinch” and “Chato” and a third male as Miguel Navarrete. The victim
16   detailed he was in the rear seat behind the driver’s seat. The victim stated “Chato”
17   opened the driver side door, while “Grinch” attempted to enter the car from the
18   passenger side. The victim stated that “Grinch” brandished a firearm and ordered
19   him to open the door, at which point he was physically assaulted. 1
20
             As the victim was being assaulted, a white Chrysler 300 (owned by attorney
21
     Bill Schuler) driven by Juanita Ramirez, arrived and a fourth male exited the front
22
     passenger seat and assisted in taking the victim’s red Mazda Tribute. The fourth
23
     individual, believed to be “Shooter,” entered the driver’s seat of the victim’s
24
     vehicle. The victim tried to stop “Shooter” from taking his vehicle. In response
25
26   “Shooter” stated, “They call me Shooter, don’t make me shoot you,” and then

27
     1
         The victim has provided numerous statements in this case. The factual recitation
28
     summarizes information provided pursuant to the various statements.

     United States’ Response to Defendant’s Motion for Suppression – 2
      Case 1:19-cr-02058-SMJ     ECF No. 113    filed 03/30/20   PageID.339 Page 3 of 13



 1   motioned to his pocket. The victim observed what he believed to be the butt of a
 2   handgun.
 3         Subsequently, “Shooter” drove off in the victim’s vehicle followed by the
 4   white Chrysler 300 being driven by Juanita Ramirez, with “Chato” as a passenger.
 5   The remaining individuals drove off in two other vehicles.
 6
           The following day, on August 1, 2019, a Zillah Police Department patrol
 7
     officer observed a white Chrysler 300 matching the description of the vehicle used
 8
     in the commission of the carjacking. The patrol officer initiated a traffic stop. The
 9
     Defendant, Juanita Ramirez, was identified as the driver. There was another
10
     female passenger, who was subsequently released from the scene after
11
12   identification. Prior to being transported to the Yakima County Sheriff’s Office, a

13   deputy sheriff advised the Defendant of her Miranda warnings. See Attachment A
14   (Report of Sgt. Peterschick, dated August 1, 2019). The Defendant stated that she
15   would waive her rights. Upon arrival at the YSO Precinct, the Defendant
16   requested to speak with her attorney, “Bill Schuler,” prior to speaking with
17   Detective Tucker. Sgt. Peterschick attempted numerous times to reach Mr. Schuler
18   with negative results.
19         Upon Detective Tucker’s arrival, the Defendant was again advised of her
20   Miranda warnings, which she agreed to waive in writing. However, the Defendant
21
     again requested to attempt to reach Mr. Schuler by phone. See Attachment B
22
     (Report of Detective Tucker, dated August 1, 2019). The Defendant attempted
23
     contact with Mr. Schuler but was only able to leave a voicemail. Detective Tucker
24
     inquired into the Defendant’s willingness to speak to law enforcement without
25
     having had the opportunity to confer with Mr. Schuler. The Defendant stated “I
26
27   have nothing to hide” and that she, “want[ed] to tell the truth.” Prior to any formal

28   questioning, Mr. Schuler returned Detective Tucker’s call. The Defendant was
     given an opportunity to speak with Mr. Schuler in private. Subsequently, Mr.

     United States’ Response to Defendant’s Motion for Suppression – 3
      Case 1:19-cr-02058-SMJ     ECF No. 113     filed 03/30/20   PageID.340 Page 4 of 13



 1   Schuler advised Detective Tucker that he was en route to the precinct and that law
 2   enforcement could interview his “client” upon his arrival. When Mr. Schuler
 3   arrived, the Defendant and Mr. Schuler conferred privately for approximately
 4   twenty to twenty-five minutes. See Attachment B. At the end of the private
 5   discussion, Mr. Schuler advised Detective Tucker the Defendant wished to speak
 6
     with law enforcement.
 7
           Detective Tucker and two other officers entered the interview. Detective
 8
     Tucker asked the Defendant if she still understood her rights and was willing to
 9
     speak with law enforcement about the incident, the Defendant responded in the
10
     affirmative. Mr. Schuler confirmed the Defendant was willing to answer
11
12   questions. Detective Tucker informed the Defendant that she was still being

13   arrested. The Defendant then stated that she understood and that she “did not want
14   to go down for what they did.” The Defendant proceeded to give a statement that
15   incriminated herself as well as others. Upon conclusion of the interview, the
16   Defendant was booked into the Yakima County Jail on a charge of Rendering
17   Criminal Assistance in the First Degree. See Attachment B.
18                                III.   Law and Argument
19
20      A. The Sixth Amendment right to counsel is inapplicable because the
           Defendant had not been charged.
21
           The Defendant, at the time of her arrest, had not been charged nor had
22
23   formal prosecution commenced. Therefore, Sixth Amendment protections are

24   inapplicable to the Defendant’s pre-charging statement. The Sixth Amendment
25   provides, “In all criminal prosecutions, the accused shall enjoy the right ... to have
26   the Assistance of Counsel for his defense.” U.S. Const. Amend. VI. The “right to
27   counsel attaches only at or after the initiation of adversary judicial proceedings
28   against the defendant .... by way of indictment, information, arraignment, or


     United States’ Response to Defendant’s Motion for Suppression – 4
      Case 1:19-cr-02058-SMJ    ECF No. 113     filed 03/30/20   PageID.341 Page 5 of 13



 1   preliminary hearing.” United States v. Gouveia, 467 U.S. 180, 187 (1984). The
 2   Sixth Amendment protections are charge specific. McNeil v. Wisconsin, 501 U.S.
 3   171, 175 (1991). Once a Defendant, who has been the subject of adversary judicial
 4   proceedings by way of indictment, information, arraignment, or preliminary
 5   hearing, has asserted their Sixth Amendment right to counsel, law enforcement is
 6
     prohibited from communicating about the circumstances of the charge without the
 7
     counsel present. However, since the Defendant had not been formally charged,
 8
     analysis under the Sixth Amendment right to counsel, and any type of conflict of
 9
     interest analysis under the Sixth Amendment, is not appropriate.
10
        B. The Defendant was provided counsel of her choosing.
11
12         It is well-established that Miranda v. Arizona, 384 U.S. 436 (1966),
13   established a set of prophylactic rules to ensure that suspects’ Fifth Amendment
14   rights are protected. See e.g. Oregon v. Elstad, 470 U.S. 298, 306-07 (1985).
15   Essentially, Miranda requires that suspects in law enforcement “custody” receive
16   warnings about their rights before they are subjected to “interrogation,” and that
17   any statement made by such suspect is the product of a knowing, intelligent, and
18   voluntary waiver. See generally id.; Dickerson v. United States, 530 U.S. 428, 444
19   (2000). The United States bears the burden of showing by a preponderance of the
20
     evidence that there was a knowing, intelligent, and voluntary waiver of Fifth
21
     Amendment rights. See Colorado v. Connelly, 469 U.S. 157, 167-69 (1986). A
22
     waiver of Miranda rights does not have to be explicit – it may be implied by
23
     answering questions after receiving the warnings. See e.g. United States v.
24
     Rodriguez-Preciado, 399 F.3d 1118, 1127 (9th Cir.), amended, 416 F.3d 939 (9th
25
26   Cir. 2005), cert. denied, 549 U.S. 1214 (2007). A defendant’s waiver must be

27   “made with a full awareness of both the nature of the right being abandoned and
28   the consequences of the decision to abandon it.” Berghuis v. Thompkins, 560 U.S.
     370, 382-83 (2010) (quoting Moran v. Burbine, 475 U.S. 412, 421 (1986)).

     United States’ Response to Defendant’s Motion for Suppression – 5
      Case 1:19-cr-02058-SMJ      ECF No. 113    filed 03/30/20   PageID.342 Page 6 of 13



 1         When a defendant invokes their right to counsel, all interrogation must cease
 2   until counsel is present. Edwards v. Arizona, 451 U.S. 477, 484-85 (1981); see
 3   also Minnick v. Mississippi, 498 U.S. 146, 153 (1990) (holding that invocation of
 4   right to the presence of counsel continues after counsel and defendant have
 5   conferred).
 6
           The Defendant was permitted to confer with Mr. Schuler, which she did for
 7
     20-25 minutes before the interview took place. Attachment B. She was provided
 8
     the assistance of counsel of her choosing prior to being interviewed by law
 9
     enforcement. Additionally, counsel of her choosing was present for the full
10
     duration of the interview. Therefore, the Defendant’s right to counsel was
11
12   appropriately safeguarded.

13
14      C. The Defendant knowingly, intelligently, and voluntarily waiver her right to
           silence.
15
16                 i.    Voluntariness
17         A statement following Miranda warnings will “rare[ly]” be deemed
18   involuntary. Dickerson v. United States, 530 U.S. 428, 444 (2000). For a
19   statement to be involuntary, it must be “extracted by. . . threats or violence”; or
20
     “obtained by. . . direct or implied promises” or “the exertion of improper
21
     influence.” United States v. Braxton, 112 F.3d 777, 780 (4th Cir. 1997) (en banc),
22
     cert. denied, 522 U.S. 874 (1997).
23
           When determining involuntariness, the crucial inquiry is whether the
24
     defendant’s will has been “overborne” or his capacity for self-determination
25
26   critically impaired.” United States v. Pelton, 835 F.2d 1067, 1071-72 (4th Cir.

27   1987), cert. denied, 486 U.S. 1010 (1988); accord Schneckloth v. Bustamonte, 412
28   U.S. 218, 225 (1973); Braxton, 112 F.3d at 781; United States v. Wertz, 625 F.2d
     1128, 1134 (4th Cir. 1980), cert. denied, 449 U.S. 904 (1980).

     United States’ Response to Defendant’s Motion for Suppression – 6
      Case 1:19-cr-02058-SMJ     ECF No. 113    filed 03/30/20   PageID.343 Page 7 of 13



 1          Before a finding of involuntariness is made, coercive government conduct is
 2   required. Connelly, 479 U.S. at 165 (even if mentally ill defendant “ordered by the
 3   voice of God” to confess felt “coerced,” the coercion was not attributable to the
 4   government). See also Braxton, 112 F.3d at 781-83 (neither statement by agents
 5   that they “needed” to speak to defendant nor their warning that he would “face five
 6
     years” if he did not “come clean” sufficiently coercive to render subsequent
 7
     statement involuntary); United States v. Elie, 111 F.3d 1135, 1143-44 (4th Cir.
 8
     1997) (“coercive police activity is a necessary predicate to a finding that a
 9
     statement is not voluntary within the meaning of the due process clause”),
10
     abrogated on other grounds by United States v. Sterling, 283 F.3d 216 (4th Cir.
11
12   2002).

13          In determining voluntariness of a statement, a court examines “the totality of
14   the circumstances,” including the defendant’s individual characteristics and
15   background, the setting in which the statement occurred, and the details of the
16   interrogation or interview. Elie, 111 F.3d at 1143-44; Pelton, 835 F.2d at 1071;
17   accord United States v. Van Metre, 150 F.3d 339, 348-49 (4th Cir. 1998) (55 hour
18   delay between arrest and initial court appearance did not render confessions
19   involuntary in light of “totality of circumstances,” noting absence of “coercive
20   police conduct”). Likewise, to be voluntary, the circumstances surrounding the
21
     interrogation or interview need not be entirely free from intimidation. Braxton, 112
22
     F.3 at 780-82; Pelton, 853 F.2d at 1072. Rather, “[t]ruthful statements about [the
23
     defendant’s] predicament are not the type of coercion that threatens to render a
24
     statement involuntary.” Braxton, 112 F.3d at 782 (internal quotation and citation
25
     omitted) (approving the practice of warning subject of additional charges and
26
27   penalties he may face for making false statements to interviewing agents or

28   officers).


     United States’ Response to Defendant’s Motion for Suppression – 7
      Case 1:19-cr-02058-SMJ     ECF No. 113     filed 03/30/20   PageID.344 Page 8 of 13



 1         The Defendant was not coerced to provide a statement in this case. To the
 2   contrary, the law enforcement officers treated the Defendant with respect, advised
 3   her multiple times of her rights, permitted her to contact her attorney numerous
 4   times, and spoke frankly with the Defendant about the process and their intentions
 5   at the conclusion of the interview. Moreover, law enforcement appropriately
 6
     waited to conduct any meaningful interview of the Defendant until after she met
 7
     with her attorney for approximately twenty to twenty five minutes. She was asked
 8
     at the conclusion of that private discussion if she still understood her rights and if
 9
     she still wanted to answer questions; Defendant responded to both that she did.
10
     When considering the totality of the circumstances before the Court, the
11
12   Defendant’s waiver was voluntarily made. Law enforcement did not engage in any

13   type of conduct that would overborne the will of the Defendant.
14                ii.    Knowing and Intelligent
15         The second prong of waiver analysis looks at whether the waiver was
16   knowing and intelligent. Again, a knowing and intelligent waiver depends in each
17   case “upon the particular facts and circumstances surrounding that case, including
18   the background, experience, and conduct of the accused.” Edwards, 451 U.S. at
19   482. A waiver is “knowing and intelligent if, under the totality of the
20
     circumstances, it is made with a ‘full awareness of both the nature of the right
21
     being abandoned and the consequences of the decision to abandon it.’ ” Id. (citing
22
     U.S. v. Doe, 155 F.3d 1070, 1074 (9th Cir. 1998) (quoting Burbine, 475 U.S. at
23
     421). It is irrelevant whether the defendant’s decision is sensible, prudent, or wise.
24
     See United States v. Curcio, 680 F.2d 881, 885-89 (2nd Cir. 1981) (quoting
25
     Faretta v. California, 422 U.S. at 834) (stating in context of waiver of conflict in
26
     joint defense representations but applicable in Miranda waiver context). As noted
27
28   in Edwards, the United States Supreme Court “consistently has rejected any
     paternalistic rule protecting a defendant from his intelligent and voluntary

     United States’ Response to Defendant’s Motion for Suppression – 8
      Case 1:19-cr-02058-SMJ      ECF No. 113    filed 03/30/20   PageID.345 Page 9 of 13



 1
     decisions about his own criminal case.” Edwards, 451 U.S. at 490-91 (internal
 2
     quotation omitted). The questions are: (1) was the defendant informed; and (2)
 3
     does the defendant have the capacity to make a rational decision. Curcio, at 885-
 4
     89.
 5
             When considering the totality of the circumstances, it is clear the Defendant
 6
     knowingly and intelligently waived her rights. The Defendant was informed of her
 7
     rights. The Defendant was properly informed of the consequences of waiving her
 8
 9   rights, in that anything she said could be used against her. The Defendant was

10   further informed that regardless of what she decided, law enforcement intended to
11   book her in jail. The Defendant signed a written waiver form after she had been
12   advised of her Miranda warnings at least twice. The Defendant stated that she
13   understood her rights and wished to waive these rights. The Defendant’s specific
14   requests to call her attorney, which law enforcement obliged and facilitated, is yet
15   another indication that she fully understood—and exercised—her rights.
16           The Defendant further indicated to law enforcement, in the presence of her
17   attorney after speaking with that same attorney, that she understood her rights and
18   still wished to speak with law enforcement. The Defendant speaks English
19   effectively. The Defendant also has prior experience with the criminal justice
20
     system, having been arrested and convicted of an alcohol related traffic offense.
21
     Having been advised of her rights on this occasion, she indicated she was willing
22
     to speak to law enforcement after talking to her attorney, and that is precisely what
23
     happened.
24
25         D. There was no Government misconduct warranting suppression.
26           The exclusionary rule prohibits the Government from using evidence that
27   was unlawfully seized. Wong Sun v. United States, 371 U.S. 471, 484 (1963).
28   That is to say, the evidence is the product of illegal government activity. Segura,


     United States’ Response to Defendant’s Motion for Suppression – 9
     Case 1:19-cr-02058-SMJ      ECF No. 113     filed 03/30/20   PageID.346 Page 10 of 13



 1   468 U.S. 796, 815 (1984). The rule was created as a “means of deterring illegal
 2   searches and seizures.” Penn. Bd. Of Prob. & Parole v. Scott, 524 U.S. 357
 3   (1998). The suppression of evidence is a “last resort” and done “only where its
 4   deterrence benefits outweigh its substantial social costs.” Hudson v. Michigan,
 5   547 U.S. 586, 591 (2006). Thus, the evidence should only be exclude when but for
 6
     the illegality the evidence would not have been discovery. Segura, 468 U.S. at
 7
     815. In the Fifth Amendment context, suppression is a mechanism to remedy
 8
     failure to administer Miranda warnings where they are required. Oregon v. Elstad,
 9
     470 U.S. at 306.
10
           Here there was no government misconduct of any kind, let alone misconduct
11
12   that resulted in the illegal collection of evidence. The Defendant was afforded the

13   right to counsel of her choosing after having been properly advised of her rights.
14      E. Assuming arguendo a conflict existed, the Defendant was aware of the
           conflict and waived it.
15
           The Defendant argues, after the fact, she did not make a “knowing and
16
17   intelligent waiver” because of Mr. Schuler’s alleged conflict of interest impacted

18   the effectiveness of his representation. However, that argument is belied by the

19   facts of this case. First, the Defendant has not identified a conflict of interest
20   beyond mere speculation—the Defendant has identified no advantage Mr. Schuler
21   gained via the advice given to the Defendant. Second, even assuming an other
22   than professional interest by Mr. Schuler, the Defendant has provided no evidence
23   to show the alleged conflict impacted the advice provided by Mr. Schuler. Instead,
24   the Defendant announced, upon hearing her rights, that she intended to speak to
25   law enforcement after she spoke to her attorney. The state of the record
26   demonstrates, Mr. Schuler did not cause his client to speak to law enforcement; the
27   Defendant had already announced her intention to speak with law enforcement.
28


     United States’ Response to Defendant’s Motion for Suppression – 10
     Case 1:19-cr-02058-SMJ      ECF No. 113     filed 03/30/20   PageID.347 Page 11 of 13



 1
     The Defendant repeatedly indicated her willingness to speak with law enforcement
 2
     and reiterated she just wanted to tell the truth.
 3
           Again, assuming arguendo, Mr. Schuler had a conflict, the Defendant was
 4
     fully aware of any conflict of interest held by Mr. Schuler at the time of her
 5
     requests to confer with Mr. Schuler. The Defendant opines Mr. Schuler was
 6
     conflicted by his vehicle being involved in the criminal offense, the Defendant
 7
     residing in an apartment Mr. Schuler owns, and the desire to distance himself from
 8
 9   the acts of the Defendant. ECF No. 100 at pg. 5-6. The Defendant, however, at

10   the time she requested the presence of Mr. Schuler, was certainly in a position, to
11   be fully privy to these facts. To the extent there was a conflict, which the United
12   States does not concede, the Defendant knowingly waived it.
13         An attorney’s conflict of interest can be waived by a defendant. United
14   States v. Allen, 831 F.2d 1487, 1494 (9th Cir. 1987). In considering the facts and
15   circumstances of this case, the Defendant’s repeated requests for the presence of
16   Mr. Schuler, knowledge of any potential conflict, and continued waiver of her
17   rights, is confirmation she desired to waive any conflict of interest held by Mr.
18   Schuler. In this case, the Defendant was well aware of the consequences of her
19   waiver: (1) anything she said could be used against her; and (2) regardless of her
20
     waiver, she was going to jail that evening. Still she maintained, just as she had
21
     indicated prior to Mr. Schuler’s presence, she wanted to speak to law enforcement
22
     after she spoke to her attorney.
23
           Moreover, the Government is entitled to presume that an attorney would act
24
     in an ethical manner with regarded to perceived conflicts. Burger v. Kemp, 483
25
     U.S. 776, 784 (1987) (“we generally presume that the lawyer is fully conscious of
26
27   the overarching duty of complete loyalty to his or her client.”). Therefore, if Mr.

28


     United States’ Response to Defendant’s Motion for Suppression – 11
     Case 1:19-cr-02058-SMJ       ECF No. 113    filed 03/30/20   PageID.348 Page 12 of 13



 1
     Schuler had breached his ethical obligations 2, the consequences of that breach
 2
     should not be borne by the Government. See United States v. Kossak, 275 F.Supp.
 3
     2d 525, 530 (D. Del. 2003), aff’d, 178 F.App’x 183 (3d Cir. 2006).
 4
              The Defendant was provided counsel of her choosing and made a knowing,
 5
     intelligent, and voluntary waiver of her Miranda rights. If there was an ethical
 6
     breach by her chosen attorney, it should result in discipline for that attorney, not
 7
     the government. The Defendant’s motion to suppress should be denied.
 8
 9
                                        IV.    Conclusion
10
11            Based on the foregoing, the Defendant knowingly, intelligently, and

12   voluntarily waived her rights and afforded counsel of her choosing. Therefore, the
13   Court should deny the Defendant’s motion to suppress.
14
15
              Dated: March 30, 2020.
16
17                                                   William D. Hyslop
                                                     United States Attorney
18
19
                                                     s/ Patrick J. Cashman
20
                                                     Patrick J. Cashman
21                                                   Assistant United States Attorney
22
23
24
25   2
         The United States notes that there is no evidence before the Court detailing the
26
     conversation between Mr. Schuler and the Defendant prior to the Defendant
27
     confirming she wanted to be interviewed, thus the government is left to speculate
28
     as to Mr. Schuler’s advice.

     United States’ Response to Defendant’s Motion for Suppression – 12
     Case 1:19-cr-02058-SMJ     ECF No. 113   filed 03/30/20   PageID.349 Page 13 of 13



 1
 2
                               CERTIFICATE OF SERVICE
 3
 4
           I hereby certify that on March 30, 2020, I electronically filed the foregoing
 5
     with the Clerk of the Court using the CM/ECF system which will send notification
 6
 7   of such filing to the following:

 8         Kenneth Therrien:   kentherrien@msn.com
           Rick Hernandez:     rick@rickhernandez.lawyer
 9
           Rick Smith:         rasmith@house314.com
10         Troy Lee:           troylee@troyleelaw.com
11
12                                                s/ Patrick J. Cashman
                                                  Patrick J. Cashman
13                                                Assistant United States Attorney
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


     United States’ Response to Defendant’s Motion for Suppression – 13
